DETAILED ACTION
This is a response to Applicant reply filed on 02/07/2022, in which claims 1-19 are presented for examination.  Claims 1 and 10 are of independent form. Claim 20 is canceled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a method of analyzing the event parameters to determine a context of the IoT device, as evident from the combination of Martin of the record (par. 0012, 0014, and 0021-0025) in view of Choi (US 20170331906 A1); see par. 0086-0087 of Choi.  However, the prior art fails to disclose or reasonably teach the combination of “analyzing the event parameters to determine a context of the IoT device” and “obtaining a progressive risk score for the IoT device by correlating: (1) a behavioral risk score determined using risk parameters associated with an undesired behavior, (2) a baseline risk corresponding to an intrinsic risk associated with the IoT device, and (3) a threat vector risk corresponding to threat intelligence associated with the IoT device” when considered with other limitations of the independent claims 1 and 10, respectively, as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/23/2022